UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING SEC FILE NUMBER: 000-53669 CUSIP NUMBER: (Check One): [ ] Form 10-K[ ] Form 20-F[ ] Form 11-K[X] Form 10-Q[ ] Form 10-D[ ] Form N-SAR[ ] Form N-CSR For Period Ended: June 30, 2015 [] Transition Report on Form 10-K [] Transition Report on Form 20-F [] Transition Report on Form 11-K [] Transition Report on Form 10-Q [] Transition Report on Form N-SAR For the Transition Period Ended: If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. PART I - REGISTRANT INFORMATION EPOXY, INC. Full Name of Registrant Former Name if Applicable 2518 Anthem Village Drive, Suite 100, Address of Principal Executive Office (Street and Number) HendersonNV 89052 City, State and Zip Code PART II – RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed.(Check box if appropriate) (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense. [X] (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report of transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III – NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. The Form 10-Q for the six month period ended June 30, 2015 will not be submitted by the deadline due to a situation where the workload exceeds available personnel.The financial statements will not be finalized in time to meet the filing deadline of August 14, 2015. PART IV – OTHER INFORMATION Name and telephone number of person to contact in regard to this notification David Gasparine 350-2449 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed?If answer is no, identify report(s). Yes [X]No [] Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. Yes [X]No [ ] The Company expects to report a net operating loss of approximately $247,822 for the six months ended June 30, 2015, as compared to a net operating loss of $75,953 in the same period ended June 30, 2014; and to report a net loss of approximately $122,776 for the six months ended June 30, 2015, as compared to a net loss of $116,787 in the prior comparative period.The substantive increase to operating costs is predominantly the result of increased general and administrative expense from $83,687 in the six months ended June 30, 2014 to $257,806 in the six months ended June 30, 2015 as a result of increased expenditure on advertising and marketing, consulting fees, management salaries and listing and filing expenses. Other expenses during the six months ended June 30, 2015 include a gain on the change of the fairvalue of derivative liabilities of $444,235 compared to a loss of $16,727 in the prior period, and interest expenses of $319,189 (2015) as compared to only $24,107 as at June 30, 2014. Revenue increased period over period from $7,734 to $15,645 in the six months ended June 30, 2015. EPOXY, INC. Name of Registrant as Specified in Charter has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: August 14, 2015 By: /s/David Gasparine Name: David Gasparine Title: President and Treasure ATTENTION Intentional misstatements or omissions of fact constitute Federal Criminal Violations (See 18 U.S.C. 1001).
